Case 19-05012      Doc 29    Filed 08/31/21     Entered 08/31/21 15:05:03        Page 1 of 16




                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF CONNECTICUT

 ____________________________________
 IN RE:                               )
                                      )              CASE NO.           18-51319 (JAM)
 JAMES E. MCCANN,                     )
        Debtor.                       )              CHAPTER            7
 ____________________________________)
                                      )
 OPTIONS UNLIMITED, INC.,             )
        Plaintiff,                    )
                                      )
        vs.                           )
                                      )              ADV. PRO. NO. 19-05012 (JAM)
 JAMES E. MCCANN,                    )
        Defendant.                   )               ECF NO.            26
                                      )
 ____________________________________)

                                        APPEARANCES

 Aaron Romney                                                       Attorneys for the Plaintiff
 John L. Cesaroni
 Zeisler & Zeisler, P.C.
 10 Middle Street, 15th Floor
 Bridgeport, Connecticut 06604

 Peter L. Lawrence                                                  Attorney for the Defendant
 Lawrence & Jurkiewicz, LLC
 60 East Main Street
 Avon, Connecticut 06001

                     MEMORANDUM OF DECISION AND ORDER
                   GRANTING MOTION FOR SUMMARY JUDGMENT

 Julie A. Manning, Chief United States Bankruptcy Judge

 I.     INTRODUCTION

        On October 12, 2018, James E. McCann (the “Defendant”) filed a voluntary Chapter 7

 petition. On May 16, 2019, Options Unlimited, Inc. (the “Plaintiff”) commenced this adversary

 proceeding against the Defendant seeking a determination that the debt owed to the Plaintiff by
Case 19-05012      Doc 29     Filed 08/31/21     Entered 08/31/21 15:05:03        Page 2 of 16




 the Defendant is non-dischargeable pursuant to 11 U.S.C. §§ 523(a)(2), (a)(4), and (a)(6). On

 January 12, 2021, the Plaintiff filed a Motion for Summary Judgment (the “Motion for Summary

 Judgment,” ECF No. 26). The deadline to oppose the Motion for Summary Judgment passed

 without the Defendant filing a response. For the reasons that follow, the Motion for Summary

 Judgment is granted.

 II.    JURISDICTION

        The United States District Court for the District of Connecticut has jurisdiction over the

 instant proceeding pursuant to 28 U.S.C. § 1334(b). The Bankruptcy Court derives its authority

 to hear and determine this matter pursuant to 28 U.S.C. §§ 157(a) and (b)(1) and the District

 Court’s General Order of Reference dated September 21, 1984. This is a “core proceeding”

 pursuant to 28 U.S.C. § 157(b)(2)(I).

 III.   UNDISPUTED FACTS

        Local Rule 56 of the United States District Court for the District of Connecticut requires

 that a party moving for summary judgment file a Local Rule 56(a)(1) Statement of Undisputed

 Material Facts. See D. Conn. L. R. 56(a)(1). A party opposing a motion for summary judgment

 must file a Local Rule 56(a)(2) Statement of Facts in Opposition to Summary Judgment. See D.

 Conn. L. R. 56(a)(2). Each material fact set forth in a movant’s Statement of Undisputed

 Material Facts and supported by the evidence “will be deemed to be admitted (solely for the

 purposes of the motion) unless such fact is controverted by the Local Rule 56(a)(2) Statement

 required to be filed and served by the opposing party in accordance with this Local Rule.” See

 D. Conn. L. R. 56(a)(1); see also Parris v. Delaney (In re Delaney), 504 B.R. 738, 746-747

 (Bankr. D. Conn. 2014). Here, the Plaintiff filed its Local Rule 56(a)(1) Statement (the

 “Plaintiff’s Rule 56(a)(1) Statement”). However, the Defendant did not file a response to the



                                                 2
Case 19-05012       Doc 29     Filed 08/31/21     Entered 08/31/21 15:05:03         Page 3 of 16




 Motion for Summary Judgment or a Local Rule 56(a)(2) Statement. Therefore, the material facts

 set forth in the Plaintiff’s Rule 56(a)(1) Statement are deemed admitted.

         The Court finds the following undisputed material facts:1

         1.      The Plaintiff is a non-profit Connecticut corporation founded by the Defendant in

 1994 to provide residential support services to individuals with intellectual and/or developmental

 disabilities. Ex. A. at 3.

         2.      The Defendant served as the Plaintiff’s president and chief executive officer

 (CEO) from 1994 through July 2006. The Defendant also served as the Plaintiff’s “de facto”

 president and CEO from July 2006 through June 2010. The Defendant was responsible for

 managing the Plaintiff’s business and financial affairs. Id.

         3.      On May 24, 2006, while still working for the Plaintiff, the Defendant incorporated

 Residential Support Services, Inc. (“RSS”), a for profit corporation. The Defendant

 simultaneously served as president and CEO of the Plaintiff and RSS. In addition, the

 Defendant’s wife served as vice-president of RSS while simultaneously employed as the

 Plaintiff’s director of administration and development. Id. at 3.

         4.      While the Defendant was serving as de facto president and CEO of the Plaintiff,

 the Plaintiff entered into four “management/consulting” agreements with RSS which entitled the

 Defendant to annual compensation of $300,000 per year under the first agreement, $300,000 per

 year under the second agreement, $97,500 per year under the third agreement, and $87,500 per

 year under the fourth agreement. See id. at 6, 9, 11, 13. The management/consulting agreements

 provided that RSS would be acting in a fiduciary capacity to the Plaintiff. Id. at 6, 9.



 1
  All facts are derived from the Plaintiffs’ Rule 56(a)(1) Statement and a Memorandum of
 Decision of the Connecticut Superior Court dated August 17, 2020 (the “Judgment”) attached as
 Exhibit A to the Plaintiffs’ Rule 56(a)(1) Statement.
                                                  3
Case 19-05012       Doc 29     Filed 08/31/21      Entered 08/31/21 15:05:03          Page 4 of 16




        5.      During all relevant times, the Plaintiff’s operating income came through funding

 from the Connecticut Department of Social Services (“DSS”) and Department of Developmental

 Services (“DDS”). Id. at 4. Connecticut law capped the Defendant’s salary at $75,000 through

 2006 and at $100,000 through 2010. Id. Connecticut law allowed the Defendant to receive a

 higher salary from the Plaintiff if the Plaintiff paid him using revenue streams from sources other

 than DSS and DDS. Id.

        6.      In 2012, DDS began a review of the second management/consulting agreement

 and related payments to RSS for the fiscal year 2011. Id. at 18.

        7.      On February 25, 2013, DDS completed its review of the second

 management/consulting agreement between the Plaintiff and the Defendant and determined that

 the July 1, 2010 contract with RSS was a “related party transaction.” Id. at 19. The

 classification of a transaction as a “related party transaction” is significant because a related

 party transaction requires ethical preapproval from DDS’ Ethics Committee. See id. at 16-18.

 DDS regulations and the Plaintiff’s bylaws also require at least two other comparing bids to

 approve related party transactions. Id. at 17.

        8.      DDS found the transaction between the Plaintiff and RSS was a “related party

 transaction” based on the Defendant’s potential or ability to exercise influence or control over

 the parties, that [the] Plaintiff had failed to obtain DDS approval for it, and that the $75 hourly

 rate in the contract for RSS’ services was too high “as many of these duties would not necessitate

 the administrative skill set required of a typical Executive Director's position, for [RSS].” Id. at

 19.

        9.      On August 13, 2014, DDS notified the Plaintiff that RSS had overbilled the

 Plaintiff for 1083 hours. DDS found that of the 1300 hours billed by RSS, only 217 hours were



                                                   4
Case 19-05012          Doc 29   Filed 08/31/21    Entered 08/31/21 15:05:03        Page 5 of 16




 accounted for. Thereafter, DDS disallowed 1083 hours billed, totaling $81,225, as being

 undocumented and attempted to recoup those funds from the Plaintiff. Id. at 19-20.

        10.      On August 14, 2014, the Plaintiff filed a nine-count complaint in the Connecticut

 Superior Court against the Defendant and other defendants alleging the Defendant committed

 fraud, breach of fiduciary duty, breach of contract, misrepresentation, and negligence (the “State

 Court Action”). See Options Unlimited, Inc. v. James E McCann et al, Doc. No. LLI-CV-14-

 6011051-S and Residential Support Services, Inc. v. Options Unlimited, Inc., Doc. No. LLI-CV-

 XX-XXXXXXX-S.

        11.      A trial was held in the State Court Action over eight days during which the

 Plaintiff and the Defendant appeared, testified, presented lay witnesses, expert testimony, and

 submitted 147 documents into evidence. Ex. A at 3.

        12.      By Memorandum of Decision dated August 17, 2020, a Judgment entered in the

 State Court Action in favor of the Plaintiff against the Defendant in the amount of

 $1,055,540.15. Id. at 53.

        13.      The Judgment held the Defendant liable for common law fraud, finding he

 “knowingly misrepresented the work that he and his wife completed for the Plaintiff by

 overbilling it and also misrepresented their allowable compensation.” Id. at 30. The Judgment

 also held the Defendant liable for breach of fiduciary duty to the Plaintiff both personally while

 the Defendant was the Plaintiff’s president and CEO, and contractually while the Defendant was

 the president and CEO of RSS. Id. at 34.

        14.      The Judgment found that:

                 (i)      The Defendant’s misrepresentations were intentional to circumvent the




                                                  5
Case 19-05012       Doc 29   Filed 08/31/21     Entered 08/31/21 15:05:03          Page 6 of 16




      state-imposed salary limitations and the Defendant himself had acknowledged that he had

      overbilled the Plaintiff. Id.

             (ii)      The Defendant’s testimony that he tried to accurately bill the Plaintiff was

      not credible. Id.

             (iii)     The testimony of the Defendant, the Plaintiff’s lay witnesses, and the

      Plaintiff’s expert witness established that the monthly 100 to 115 hours of work the

      Defendant claimed to perform should have taken only approximately twenty hours each

      month to complete and could have been completed by the Plaintiff’s personnel at a far

      lesser rate of pay. Id.

             (iv)      The Defendant knowingly misrepresented the work he completed for the

      Plaintiff personally and as an officer of RSS. Id.

             (v)       The Defendant’s misrepresentations were made to induce the Plaintiff to

      pay the Defendant his requested sums, which the Plaintiff did pay to the Defendant. Id.

             (vi)      The Plaintiff established by a preponderance of the evidence that the

      Defendant had breached his fiduciary duty. Id.

             (vii)     Knowing that the Plaintiff’s Board relied on his expertise, experience, and

      knowledge in the field of operating a non-profit agency, the Defendant pursued contracts

      through the Plaintiff that benefitted both himself and his wife individually at the

      Plaintiff’s expense. Id.

             (viii) The Defendant knowingly submitted materially false billing statements to

      the Plaintiff and allowed the approval of the materially false billing statements while still

      acting as the actual or “de facto” president and CEO of the Plaintiff. Id.




                                                 6
Case 19-05012        Doc 29     Filed 08/31/21    Entered 08/31/21 15:05:03          Page 7 of 16




 IV.       SUMMARY JUDGMENT STANDARD

           Federal Rule of Civil Procedure 56(a) is made applicable in this adversary proceeding by

 Federal Rule of Bankruptcy Procedure 7056. Rule 56 directs that “[t]he court shall grant

 summary judgment if the movant shows that there is no genuine dispute as to any material fact

 and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); Fed. R. Bankr.

 P. 7056. The “mere existence of some alleged factual dispute between the parties will not defeat

 an otherwise properly supported motion for summary judgment; the requirement is that there be

 no genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48

 (1986) (emphasis in original). “Upon consideration of a motion for summary judgment, ‘the

 judge’s function . . . is not to weigh the evidence and determine the truth of the matter but to

 determine whether there is a genuine issue for trial.’” Delaney, 504 B.R. at 746 (quoting

 Anderson, 477 U.S. at 249). “[T]he court ‘cannot try issues of fact; it can only determine

 whether there are issues to be tried.’” Mex. Constr. & Paving v. Thompson (In re Thompson),

 511 B.R. 20, 24 (Bankr. D. Conn. 2014) (quoting Flaherty v. Lang, 199 F.3d 607, 615 (2d Cir.

 1999)).

           At the summary judgment stage, the moving party must show there are no genuine issues

 of material fact, and the court must consider all facts in the light most favorable to the non-

 moving party. Conn. Ironworkers Emp’rs Ass’n v. New England Reg’l Council of Carpenters,

 869 F.3d 92, 98-99 (2d Cir. 2017), cert. denied, 138 S. Ct. 1547 (2018) (citing Eastman Kodak

 Co. v. Image Tech. Servs., Inc., 504 U.S. 451, 456, (1992) and Gemmink v. Jay Peak Inc., 807

 F.3d 46, 48 (2d Cir. 2015)). Once the moving party has met its burden, the “party opposing

 summary judgment . . . must set forth ‘specific facts’ demonstrating that there is ‘a genuine issue

 for trial.’” Official Comm. of Unsecured Creditors of Affinity Health Care Mgmt., Inc. v. Wellner



                                                   7
Case 19-05012       Doc 29     Filed 08/31/21      Entered 08/31/21 15:05:03          Page 8 of 16




 (In re Affinity Health Care Mgmt., Inc.), 499 B.R. 246, 251 (Bankr. D. Conn. 2013) (quoting

 Wright v. Goord, 554 F.3d 255, 266 (2d Cir. 2009)).

 V.     DISCUSSION

        A. The Doctrine of Collateral Estoppel

        Under the doctrine of collateral estoppel, “once a court has decided an issue of fact or law

 necessary to its judgment, that decision is conclusive in a subsequent suit based on a different

 cause of action involving a party to the prior litigation.” United States v. Mendoza, 464 U.S.

 154, 158 (1984); see also Ball v. A.O. Smith Corp., 451 F.3d 66 (2d Cir. 2006). It is well-

 established that the doctrine of collateral estoppel applies in bankruptcy proceedings, and that the

 doctrine may be used to establish the non-dischargeability of a debt. In re Snyder, 939 F.3d 92,

 100 (2d Cir. 2019) (citing Evans v. Ottimo, 469 F.3d 278, 281 (2d Cir. 2006) and Grogan v.

 Garner, 498 U.S. 279, 284 n.11, 111 S.Ct. 654, 112 L.Ed.2d 755 (1991)).

        When determining whether a state court judgment has preclusive effect, the court must

 apply the preclusive law of the rendering state. See Thompson, 511 B.R. at 26. Under

 Connecticut law, “collateral estoppel means simply that when an issue of ultimate fact has once

 been determined by a valid and final judgment, that issue cannot again be litigated between the

 same parties in any future lawsuit . . . Issue preclusion arises when an issue is actually litigated

 and determined by a valid and final judgment, and that determination is essential to the

 judgment.” Cumberland Farms, Inc. v. Town of Groton, 262 Conn. 45, 58 (2002). To be

 subject to collateral estoppel, an issue must have been (1) “fully and fairly litigated,” (2)

 “actually decided,” (3) “necessary to the judgment” in the first action, and (4) “identical” to the

 issue to be decided in the second action. See Faraday, 596 F. Supp. 2d 508, 515 (2009) (citing

 State v. Joyner, 255 Conn. 477, 490 (2001) and Lighthouse Landings, Inc. v. Conn. Light &



                                                   8
Case 19-05012       Doc 29      Filed 08/31/21      Entered 08/31/21 15:05:03           Page 9 of 16




 Power Co., 300 Conn. 325, 343 (2011)). Re-litigation of an issue “will be barred where ‘the

 issues presented by this litigation are in substance the same as those resolved’ in the prior

 case.” Montana v. United States, 440 U.S. 147, 155 (1979); see also Guo Zhong Wu v. Qiao Lin

 (In re Qiao Lin), 576 B.R. 32, 59 (Bankr. E.D.N.Y 2017). The party seeking to utilize the

 doctrine of collateral estoppel bears the burden of proving the elements necessary for its

 application. Automated Salvage Transp. Co. v. Swirsky (In re Swirsky), 372 B.R. 551, 562

 (Bankr. D. Conn. 2006).

         B. The Preclusive Effect of the Judgment

         The Plaintiff argues that the Judgment is entitled to preclusive effect under the doctrine of

 collateral estoppel and summary judgment should enter in its favor on all three counts of the

 Complaint. The Court agrees.

                           1. Count One: false pretenses, false representation,
                             or actual fraud pursuant to 11 U.S.C. § 523(a)(2)(A).

         To prevail on a section 523(a)(2)(A) claim, a plaintiff must establish five elements: (1)

 the defendant made a false representation; (2) at the time the representation was made, the

 defendant knew it was false; (3) the defendant made the representation with intent to deceive the

 plaintiff; (4) the plaintiff justifiably relied on the representation; and (5) the plaintiff sustained

 loss or damage as a proximate consequence of the false representation. See In re Deutsch, 575

 B.R. 590, 599 (Bankr. S.D.N.Y. 2017). For the purposes of section 523(a)(2)(A), “a false

 representation means that ‘(1) the defendant made a false or misleading statement (2) with intent

 to deceive (3) in order for the plaintiff to turn over money or property to the defendant.’” Id.

 (quoting Frishberg v. Janac (In re Janac), 407 B.R. 540, 552 (Bankr. S.D.N.Y. 2009)).

         The Judgment found that the Defendant was liable for common law fraud. Under

 Connecticut law, a plaintiff must prove the following common law fraud elements: (1) the

                                                     9
Case 19-05012        Doc 29   Filed 08/31/21      Entered 08/31/21 15:05:03         Page 10 of 16




 defendant made a misrepresentation of fact; (2) the defendant knew or should have known that

 the statement was false; (3) the misrepresentation was made to induce the plaintiff to act upon it;

 (4) the plaintiff reasonably relied on the misrepresentation; and (5) the plaintiff suffered

 pecuniary harm as a result. In re Parrella, 622 B.R. 559, 566-67 (Bankr. D. Conn. 2020);

 Thompson, 511 B.R. at 26-27; Suffield Development Associates, Ltd. Partnership v. National

 Loan Investors, L.P., 260 Conn. 766, 777, 802 A.2d 44 (Conn. 2002). The elements of

 nondischargeability under section 523(a)(2)(A) “are essentially the same as the elements of fraud

 under Connecticut law.” See In re Bugnacki, 439 B.R. 12, 25 (Bankr. D. Conn. 2010).

         “[A]t common law, fraudulent misrepresentation and intentional misrepresentation are

 the same tort.” Kramer v. Petisi, 285 Conn. 674, 684 n. 9, 940 A.2d 800 (Conn. 2008). As to

 fraud in the inducement, generally, any allegation of fraud must be proven by clear and

 convincing evidence. FDIC v. Roberti (In re Roberti), 201 B.R. 614, 621 (Bankr. D. Conn.

 1996); Kavarco v. T.J.E. Inc., 2 Conn. App. 294, 296, 478 A.2d 257 (Conn. App. 1984),

 overruled on other grounds by Kaczynski v. Kaczynski, 294 Conn. 121, 981 A.2d 1068 (Conn.

 2009). Where “a state court’s determination of fraud—involving elements congruent with fraud

 under bankruptcy law—is established by a stricter standard, the considerations in favor of

 applying collateral estoppel are greatly enhanced.” See Evans, 469 F.3d at 283 (citing Grogan,

 498 U.S. at 284-85).

        The elements of a section 523(a)(2)(A) claim were fully and fairly litigated in the State

 Court Action. The Defendant, who was represented by counsel, appeared and defended against

 the claims at trial and at the post-trial hearing on attorney’s fees and punitive damages. The

 Defendant declined to seek appellate review of the Judgment and therefore the Judgment became

 a final judgment.



                                                  10
Case 19-05012      Doc 29     Filed 08/31/21      Entered 08/31/21 15:05:03          Page 11 of 16




        Further, the elements of a section 523(a)(2)(A) claim were actually decided in the State

 Court Action and were necessary to the Judgment. The Superior Court applied the elements of

 Connecticut common law fraud to the facts after a full trial and determined that the Defendant

 was liable for common law fraud in the amount of $1,055,540.15. Local Rule 56(a)(1)

 Statement at ¶12-13. The Court found that: (i) the Defendant knowingly misrepresented the

 services he and his wife performed by overbilling the Plaintiff for duties that an administrative

 assistant could have completed each month in twenty hours; (ii) the Defendant also

 misrepresented the compensation he could receive under state law; (iii) the Defendant’s intent in

 making these misrepresentations was to circumvent the state-imposed salary cap; and (iv) the

 Defendant made such representations to induce the Plaintiff to pay him the sums he requested,

 which the Plaintiff did. Id. at ¶14(i)-(v), (vii), and (viii). As such, the Judgment actually and

 necessarily decided that the Defendant’s actions satisfied the elements of common law fraud.

        Because the Judgment determining the common law fraud claim resolved all issues

 necessary to prove a section 523(a)(2)(A) claim, collateral estoppel applies. The Plaintiff is

 therefore entitled to summary judgment on Count One of the Complaint.

               2. Count Two: fraud or defalcation while acting in a fiduciary capacity,
                     embezzlement, or larceny pursuant to 11 U.S.C. § 523(a)(4).

        To prevail on a claim under section 523(a)(4), a plaintiff must establish two elements:

 “(i) the existence of a fiduciary relationship between the [p]laintiff and the [d]efendant; and (ii) a

 [fraud or] defalcation committed by the [d]efendant in the course of that relationship.” In re

 Fritzson, 590 B.R. 178, 192 (Bankr. D. Conn. 2018) (quoting Beaulieu v. Fox (In re Fox), 2017

 WL 564499, at *3 (Bankr. D. Conn. Feb. 10, 2017); Mirarchi v. Nofer (In re Nofer), 514 B.R.

 346, 353 (Bankr. E.D.N.Y. 2014)).



                                                  11
Case 19-05012      Doc 29     Filed 08/31/21     Entered 08/31/21 15:05:03          Page 12 of 16




        As to the first element of a section 523(a)(4) claim, the Bankruptcy Code does not define

 “fiduciary relationship.” See In re Fritzson, 590 B.R. at 192. While the definition of fiduciary

 for the purposes of section 523(a)(4) is generally a matter of federal law, In re Gucciardo, 577

 B.R. 23, 33 (Bankr. E.D.N.Y. 2017), “its application frequently turns upon obligations attendant

 to relationships governed by state law,” In re Hayes, 183 F.3d 162, 166 (2d Cir. 1999).

        A fiduciary relationship under Connecticut law “is a relationship that is characterized by

 a unique degree of trust and confidence between the parties, one of whom has superior

 knowledge, skill or expertise and is under a duty to represent the interests of the other.”

 Martinelli v. Bridgeport Roman Catholic Diocesan Corp., 196 F.3d 409, 429 (2d Cir. 1999). “In

 the seminal cases in which [the Connecticut Supreme Court] has recognized the existence of a

 fiduciary relationship, the fiduciary was either in a dominant position, thereby creating a

 relationship of dependency, or was under a specific duty to act for the benefit of another.” In re

 Hall, 483 B.R. 281, 292 (Bankr. D. Conn. 2012) (citing Hi-Ho Tower, Inc. v. Com-Tronics, Inc.,

 255 Conn. 20, 38, 761 A.2d 1268 (2000)).

        The Judgment fully and fairly litigated the questions of whether a fiduciary relationship

 existed between the Plaintiff and the Defendant and whether the Defendant committed fraud or

 defalcation in the course of that relationship. See Local Rule 56(a)(1) Statement at ¶¶13, 14(vi),

 (vii), and (viii). The Judgment both actually and necessarily decided that the Defendant owed

 the Plaintiff a fiduciary duty personally as president and CEO of the Plaintiff, and contractually

 pursuant to the first, second, third, and fourth management/consulting agreements with RSS. Id.

 As such, collateral estoppel applies because the Judgment established there was a fiduciary




                                                  12
Case 19-05012      Doc 29     Filed 08/31/21      Entered 08/31/21 15:05:03          Page 13 of 16




 relationship between the Plaintiff and the Defendant and also established the Defendant was

 liable for breach of fiduciary duty.2

        Because the Judgment actually and necessarily found the Defendant personally and

 contractually owed the Plaintiff a fiduciary duty while he engaged in fraudulent overbilling in

 relation to his official duties and that he breached his fiduciary duty, the Defendant committed

 “fraud … while acting in a fiduciary capacity.” See id. at ¶¶13, 14. As such, collateral estoppel

 applies, and the Plaintiff is entitled to summary judgment on Count Two of the Complaint.

                      3. Count Three: willful and malicious injury by the debtor
                           to another entity pursuant to 11 U.S.C. § 523(a)(6).

        To succeed on a section 523(a)(6) claim, a plaintiff must prove: (1) the debtor acted

 willfully; (2) the debtor acted maliciously; and (3) the “debtor’s willful and malicious actions

 caused injury to the plaintiff or the plaintiff’s property.” Salvatore v. Salvatore (In re

 Salvatore), 586 B.R. 371, 377 (Bankr. D. Conn. 2018) (citing In re Powell, 567 B.R. 429, 434

 (Bankr. N.D.N.Y. 2017)). “For a debt to be non-dischargeable as a willful and malicious

 injury, it must arise from an intentional tort which is specifically intended to injure the

 plaintiff.” In re Swirsky, 372 B.R. 551, 563 (Bankr. D. Conn. 2006) (citing Kawaauhau v.

 Geiger, 523 U.S. 57, 61 (1998)). “Bankruptcy Code § 523(a)(6) is limited to intentional torts

 and does not except negligent or reckless torts.” Id. “Intentional torts generally require that the

 actor intend ‘the consequences of an act,’ not simply ‘the act itself.’” Id.; see also In re Mucci,

 458 B.R. 802, 810 (Bankr. D. Conn. 2011); 4 Collier on Bankruptcy ¶ 523.12[1] (16th ed. 2021)

 (“Section 523(a)(6) generally relates to torts and not to contracts.”).




 2
  The Court does not need to consider whether the Defendant’s conduct satisfies the definition of
 “defalcation” because the Defendant’s fraud has already been actually and necessarily
 established in connection with section 523(a)(2)(A).
                                                  13
Case 19-05012      Doc 29      Filed 08/31/21      Entered 08/31/21 15:05:03          Page 14 of 16




         While neither “willful” nor “malicious” conduct is defined by the Bankruptcy Code, the

 United States Supreme Court has clarified that section 523(a)(6) requires “a deliberate and

 intentional injury, not merely a deliberate or intentional act that leads to injury.” Geiger, 523

 U.S. at 61-62; see also Salvatore, 586 B.R. at 377. It renders non-dischargeable “only acts

 done with actual intent to cause injury,” not merely “acts, done intentionally, that cause

 injury.” Geiger, 523 U.S. at 61; see also Hamrah v. Couloute (In re Couloute), 538 B.R. 184,

 190 (Bankr. D. Conn. 2015). In other words, “[t]o be ‘willful,’ the injury must arise from an

 intentional tort which is specifically intended to injure the plaintiff.” In re Mucci, 458 B.R. at

 810; In re Wisell, 494 B.R. 23, 41 (Bankr. E.D.N.Y. 2011) (citations omitted) (“This

 [willfulness] standard is akin to an intentional tort which requires that the actor ‘intend the

 consequences of an act, not simply the act itself.’”). “Actions which are negligent or reckless,

 do not satisfy the Section 523(a)(6) ‘willful’ standard.” Wisell, 494 B.R. at 41.

         The United States Court of Appeals for the Second Circuit has defined malicious to

 mean “wrongful and without just cause or excessive even in the absence of personal hatred,

 spite or ill-will.” Navistar Fin. Corp. v. Stelluti (In re Stelluti), 94 F.3d 84, 87-88 (2d Cir.

 1996); see also 3N Int’l, Inc. v. Carrano (In re Carrano), 530 B.R. 540, 559 (Bankr. D. Conn

 2015). Malice may be implied where “anyone of reasonable intelligence knows that the act in

 question is contrary to commonly accepted duties in the ordinary relationships among people,

 and injurious to another.” Thompson, 511 B.R. at 32 (quoting Delaney, 504 B.R. at 749).

 Because a willful and malicious injury must arise from an intentional tort, a knowing violation

 of the creditor’s legal rights such as a knowing breach of contract is insufficient to establish

 malice absent additional aggravating circumstances. Newman, 588 B.R. at 298 (citing In re

 Marcella, 463 B.R. 212, 222-23 (Bankr. S.D.N.Y. 2011)). Where a debtor seeks profit or some



                                                   14
Case 19-05012      Doc 29     Filed 08/31/21     Entered 08/31/21 15:05:03        Page 15 of 16




 other benefit, “the underlying conduct, however deplorable, would not give rise to liability

 under Section 523(a)(6) in the absence of some additional, aggravating conduct on the part of

 the debtor of sufficient gravity to warrant an inference of actual malice under the Second

 Circuit decision in [Stelluti].” Carrano, 530 B.R. at 559 (quoting Novartis Corp. v. Luppino (In

 re Luppino), 221 B.R. 693, 700 (Bankr. S.D.N.Y. 1998)).

         The issue of the Defendant’s intent to commit common law fraud was fully and fairly

 litigated. See Local Rule 56(a)(1) Statement at ¶14(i). The Superior Court concluded that the

 Defendant knowingly misrepresented to the Plaintiff the work he and his wife performed by

 overbilling the Plaintiff and also concluded that the Defendant knowingly misrepresented their

 maximum allowable compensation. Id. at ¶14(i) and (iv). The Defendant’s purposeful

 misrepresentations were made to induce the Plaintiff to overpay him and were made with the

 intention that the Plaintiff overcompensate him. Id. at ¶14(v). As such, collateral estoppel

 applies to the “willfulness” intent element of section 523(a)(6).

        The Judgment also actually and necessarily found the Defendant’s injury to the Plaintiff

 was malicious. The intentional tort of fraud involves the inherently wrongful act of deception

 and so is malicious. See Husky Intern. Electronics, Inc. v. Ritz, 578 U.S. 882, 136 S.Ct. 1581,

 1586-1588 (2016) (discussing the history of the cause of action of “actual fraud”); see also 4

 Collier on Bankruptcy ¶ 523.12[1] (16th ed. 2021) (“Conduct that may give rise to a non-

 dischargeable debt under section 523(a)(6) may also be nondischargeable under other sections

 of section 523(a). For example, debts procured by fraud may be nondischargeable under

 section 523(a)(6) as arising from conduct causing willful and malicious injury to an entity or

 property of an entity.”). The Superior Court found that the Defendant knowingly acted with

 fraudulent intent to induce the Plaintiff to overpay him and his wife. Local Rule 56(a)(1)


                                                 15
Case 19-05012      Doc 29      Filed 08/31/21    Entered 08/31/21 15:05:03          Page 16 of 16




 Statement at ¶14(i), (iv), and (v).

        Furthermore, the Judgment actually and necessarily decided the Defendant’s conduct

 was fraudulent and therefore willful and malicious, and the Judgment could not have been

 rendered without this finding. The Judgment found that the Defendant’s willful and malicious

 actions injured the Plaintiff by causing the Plaintiff to over-compensate the Defendant through

 RSS in the amount of $1,055,540.15. Id. at ¶12. Therefore, the willful and malicious injury

 issue was actually and necessarily decided for collateral estoppel purposes.

        The Judgment establishes that there are no genuine issues of material fact as to the debt

 awarded to the Plaintiff. The Judgment is entitled to preclusive effect as to Count Three of the

 Complaint.

 VI.    CONCLUSION

        For the reasons set forth above, the Plaintiff is entitled to a determination as a matter of

 law that the debt owed to it by the Defendant is non-dischargeable pursuant to 11 U.S.C. §§

 523(a)(2)(A), 523(a)(4), and 523(a)(6).

        Accordingly, it is hereby

        ORDERED: The Motion for Summary Judgment is GRANTED; and it is further

        ORDERED: A separate judgment shall enter deeming the debt owed to the Plaintiff by

 the Defendant non-dischargeable pursuant to 11 U.S.C. §§ 523(a)(2)(A), 523(a)(4), and

 523(a)(6).


              Dated at Bridgeport, Connecticut this 31st day of August, 2021.




                                                  16
